302 U.S. 639
58 S. Ct. 50
82 L. Ed. 497
Lawrence E. CARLSON, Administrator of the Estate of  William E, Koch, deceased, appellant,v.Lloyd KESLER, Harry Kesler, Also known as Harry E.  Kesler, Partners, etc., et al.
No. 373.
Supreme Court of the United States
October 11, 1937

Mr. Howard F. Bishop, of Chicago, Ill., for appellant.
For opinions below, see 198 N.E. 451; 199 N.E. 889.
PER CURIAM.


1
The motion of the appellees to dismiss the appeal is granted and the appeal is dismissed for the want of jurisdiction. Section 237(a), Judicial Code, as amended by the Act of February 13, 1925, 43 Stat. 936, 937 (28 U.S.C.A. § 344(a). Treating the papers whereon the appeal was allowed as a petition for a writ of certiorari, as required by section 237(c), Judicial Code, as amended, 43 Stat. 936, 938 (28 U.S.C.A. § 344(c), certiorari is denied.